Per Curiam
(on motion for rehearing). The Industrial Commission moves ‘for a rehearing* upon the following grounds:
“(1) Since differences of opinion have arisen concerning the scope of this court’s decision, it would be exceedingly helpful in the administration of the compensation act if a definite pronouncement would be given on the question of whether under the 1933 amendment compensation is payable *252when disability first occurs after the termination of the employer-employee relationship; and (2) it is urged that the court should hold that the effect of the 1933 amendment was to bring within the act the so-called presumed wage loss doctrine in cases where workmen become disabled after the termination of the employer-employee relationship.”
Briefs were filed upon this motion by the plaintiffs and by attorneys appearing amicus cimas. In all these briefs it was conceded that the decision in this case was correct; that what in fact is sought is a clarification of the law under the 1933 amendment. This same question is raised in Schaefer & Co. v. Industrial Comm., post, p. 289, 265 N. W. 390. In view of the fact that what might be said by way of clarification of the statute in this case would be to a certain extent obiter dicta, not being necessary for the decision, it is thought that the matter might be more appropriately dealt with in Schaefer & Co. v. Industrial Comm. Therefore, in connection with that case, we will consider the briefs filed on rehearing in this case together with all other briefs filed relating to the interpretation of the 1933 amendment.
Motion for rehearing in this case is denied without costs.